UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 99-1502



ABDUL AZIZ,

                                                Plaintiff - Appellant,

          versus


BOARD OF DIRECTORS OF THE STATE COLLEGE SYSTEM
OF WEST VIRGINIA,

                                                 Defendant - Appellee,

          and


BLUEFIELD STATE COLLEGE,

                                                             Defendant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-96-2025-1)


Submitted:    August 31, 1999             Decided:   September 21, 1999


Before ERVIN,* LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


     *
       Judge Ervin participated in consideration of this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Abdul Aziz, Appellant Pro Se. Charles R. Bailey, SHUMAN, ANNAND,
BAILEY, WYANT & EARLES, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Abdul Aziz appeals the district court’s order granting summary

judgment in his action against the Board of Directors of the State

College System of West Virginia.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.      See Aziz

v. Board of Directors of the State College System of West Virginia,

No. CA-96-2025-1 (S.D.W. Va. Apr. 2, 1999).     We grant his motion to

file an addendum to his brief.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2